UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7556


COLLY CASCEN,

                Plaintiff - Appellant,

          v.

HAROLD W. CLARKE, Director of the State of Virginia
Department of Corrections; ASST. WARDEN DAVID ROBINSON,
Chief of Operations of the State of Virginia Department of
Corrections; JOHN JABE, Deputy Director of Operations; J. C.
COMBS, Warden at Wallens Ridge State Prison; REBECCA YOUNG,
Operations Manager/Supervisor of the Wallens Ridge State
Prison; BRENDA RAVIZEE, Institutional Ombudsman/Grievance
Coordinator; QUINN REYNOLDS, Unit Manager/Supervisor at
Wallens    Ridge    State    Prison;     GREGORY    HOLLOWAY,
Superintendent/Warden of Wallens Ridge State Prison,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:15-cv-00061-NKM-RSB)


Submitted: May 13, 2016                       Decided:   June 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Colly Cascen, Appellant Pro Se.    Mark Rankin Herring, Attorney
General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Colly Cascen appeals the district court’s order granting

summary judgment to the Defendants on his complaint asserting

claims under 42 U.S.C. § 1983 (2012) and the Religious Land Use

and   Institutionalized   Persons       Act,   42   U.S.C.   § 2000cc   to

§ 2000cc-5 (2012).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    Cascen v. Clarke, No. 7:15-cv-00061-NKM-

RSB (W.D. Va. Aug. 26, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    3